DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 17, 19, 20, 21, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Manepalli (US 2008/0237842).
 Regarding claim 1.
Manepalli teaches 
  A semiconductor package comprising: a second semiconductor die (102) stacked on a first semiconductor die (104);  an encapsulant layer (120) disposed on the first semiconductor die and adjacent to the second semiconductor die (paragraph 11-12); and a thermal conduction network structure comprising a plurality of thermal conduction balls (202,204) dispersed in the encapsulant layer (fig 3) (paragraph 13,14).
Regarding claim 4.
Manepalli teaches the plurality of ball cores (202) comprises at least one of copper, nickel, a carbon nanotube, stainless steel, and zinc (fig 3) (paragraph 14,15).
Regarding claim 17. 
 Manepalli teaches the encapsulant layer (120) disposed adjacent to the second semiconductor die (102) comprises the encapsulant layer surrounding side surfaces of the second semiconductor die (fig 1).
Regarding claim 19.
Manepalli teaches semiconductor package comprising: a second semiconductor die (102) stacked on a first semiconductor die (104); an encapsulant layer (120) disposed on the first semiconductor die (104) to surround the second semiconductor die (102) (fig 1) (paragraph 11-12); a plurality of ball cores (202) dispersed in the encapsulant layer (300); and a thermal conduction network structure (302) surrounding surfaces of the plurality of ball cores and extending to connect the plurality of ball cores to each other (fig 3) (paragraph 15-17).
Regarding claim 20.
Manepalli teaches  wherein the thermal conduction network structure extends
from a portion of a surface of the first semiconductor die to a surface of the encapsulant layer such that a portion of the thermal conduction network structure is exposed at the surface of the encapsulant layer; and wherein the thermal conduction network structure forms continuous heat conduction paths from the portion of the surface of the first semiconductor die to the surface of the encapsulant layer (paragraph 19).
Regarding claim 21.
Manepalli teaches thermal conduction network structure comprises solder layers (302) coating the surfaces of the ball cores (202) and being fused together (paragraph 15) (fig 3).
Regarding claim 22.
Manepalli teaches the plurality of ball cores (202) comprises at least one of copper, nickel, a carbon nanotube, stainless steel, and zinc (fig 3) (paragraph 14,15).
Regarding claim 23.
Manepalli teaches the plurality of ball cores (202) comprises at least one of ceramic balls and polymer balls (paragraph 14,15) (fig 3). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view Song (US 8004078).
Regarding claim 1.
Yu teaches a semiconductor package comprising: a second semiconductor die (10) (paragraph 23)  stacked on a first semiconductor die (40) (paragraph 26) (fig 6);  an encapsulant layer (56) disposed on the first semiconductor die and adjacent to the second semiconductor die (fig 8) (paragraph 28). 
Yu does not teach filling the encapsulant with a thermal conductive structure.
Song teaches a thermal conduction network structure comprising a plurality of thermal conduction balls dispersed in the encapsulant layer (8) (fig 1a) (column 3).
It would have been obvious to one of ordinary skill in the art to provide the encapsulant layer with a thermally conductive network in order to increase the thermally conduction of the encapsulant (column 1 lines 45-60).
Regarding claim 2.
Song teaches the plurality of thermal conduction balls of the thermal conduction network structure are in contact with each other; and wherein the thermal conduction network structure comprises contiguous and continuous heat conduction paths through the plurality of contacting thermal conduction balls from a surface of the first semiconductor die to a surface of the encapsulant layer (fig 1a).
Regarding claim 3.
Song teaches a portion of the plurality of thermal conduction balls are exposed at a surface of the encapsulant layer (fig 1a).
 Regarding claim 4.
Matsubara teaches at least one of the plurality of thermal conduction balls comprises at least one of copper, nickel, a carbon nanotube, stainless steel, and zinc (column 4 lines 15-25).
Regarding claim 5.
Yu teaches comprising a passivation layer (52) disposed between the first semiconductor die (10) and the encapsulant layer (56), wherein the passivation layer extends into an interface between the second semiconductor die (40) and the encapsulant layer (56) (fig 8).
 Regarding claim 6.
 Yu teaches the passivation layer (52) comprises an insulation layer electrically isolating the first (10) and second (40) semiconductor dies from the encapsulant (56) (fig 8) (paragraph 27).
Song teaches a thermal conduction network structure comprising a plurality of thermal conduction balls dispersed in the encapsulant layer (fig 1a).
Regarding claim 7.
 Yu teaches the insulation layer (52) comprises at least one of silicon nitride, silicon oxide, and polymer (paragraph 27).
Regarding claim 8.
Yu teaches the passivation layer (52) comprises a thermal conduction layer (paragraph 27).
 Regarding claim 10.
Yu teaches third semiconductor dies stacked on the second semiconductor die (fig 15a) (paragraph 36).
Regarding claim 11.
Yu teaches the encapsulant layer (56) is disposed such that a top surface of a topmost die is exposed (fig 9) and further a third semiconductor dies (fig 15a) 
 Regarding claim 12.
Yu teaches a bottommost die of the third semiconductor dies is directly bonded to the second semiconductor die using a direct bonding interconnection (DBI) technique (fig 15a) (paragraph 36).
 Regarding claim 14.
Yu teaches the plurality of thermal conduction balls has a diameter of at least 100 micrometers (paragraph 103).
 Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of Pei (US 2020/0211978)
Regarding claim 1.
Yu teaches a semiconductor package comprising: a second semiconductor die (10) (paragraph 23)  stacked on a first semiconductor die (40) (paragraph 26) (fig 6);  an encapsulant layer (56) disposed on the first semiconductor die and adjacent to the second semiconductor die (fig 8) (paragraph 28). 
Yu does not teach filling the encapsulant with a thermal conductive structure.
Pei teaches a thermal conduction network structure comprising a plurality of thermal conduction balls (146) dispersed in the encapsulant layer (144) (fig 2) (column 3).
It would have been obvious to one of ordinary skill in the art to provide the encapsulant layer with a thermally conductive network in order to increase the thermally conduction of the encapsulant (Pei paragraph 42).
Regarding claim 2.
Pei teaches the plurality of thermal conduction balls (146) of the thermal conduction network structure are in contact with each other; and wherein the thermal conduction network structure comprises contiguous and continuous heat conduction paths through the plurality of contacting thermal conduction balls from a surface of the first semiconductor die to a surface of the encapsulant layer (fig 1,2).
Regarding claim 3.
Pei teaches a portion of the plurality of thermal conduction balls are exposed at a surface of the encapsulant layer (fig 1,2).
 Regarding claim 4.
Matsubara teaches at least one of the plurality of thermal conduction balls comprises at least one of copper, nickel, a carbon nanotube, stainless steel, and zinc (column 4 lines 15-25).
Regarding claim 5.
Yu teaches comprising a passivation layer (52) disposed between the first semiconductor die (10) and the encapsulant layer (56), wherein the passivation layer extends into an interface between the second semiconductor die (40) and the encapsulant layer (56) (fig 8).
 Regarding claim 6.
 Yu teaches the passivation layer (52) comprises an insulation layer electrically isolating the first (10) and second (40) semiconductor dies from the encapsulant (56) (fig 8) (paragraph 27).
Pei teaches a thermal conduction network structure comprising a plurality of thermal conduction balls dispersed in the encapsulant layer (fig 1,2).
Regarding claim 7.
 Yu teaches the insulation layer (52) comprises at least one of silicon nitride, silicon oxide, and polymer (paragraph 27).
Regarding claim 8.
Yu teaches the passivation layer (52) comprises a thermal conduction layer (paragraph 27).
 Regarding claim 10.
Yu teaches third semiconductor dies stacked on the second semiconductor die (fig 15a) (paragraph 36).
Regarding claim 11.
Yu teaches the encapsulant layer (56) is disposed such that a top surface of a topmost die is exposed (fig 9) and further a third semiconductor dies (fig 15a) 
 Regarding claim 12.
Yu teaches a bottommost die of the third semiconductor dies is directly bonded to the second semiconductor die using a direct bonding interconnection (DBI) technique (fig 15a) (paragraph 36).
 Regarding claim 14.
Yu teaches the plurality of thermal conduction balls has a diameter of at least 100 micrometers (paragraph 103).
  Regarding claim 17.
 Yu teaches the encapsulant layer (56) disposed adjacent to the second semiconductor die (10) comprises the encapsulant layer (56) surrounding side surfaces of the second semiconductor die (10) (fig 11)
  Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of Pei (US 2020/0211978) as applied to claim 1 and further in view of Shen (US 2017/0040237).
Regarding claim 15.
Yu in view of Pei teaches elements of the claimed invention above.
Yu in view of Pei does not teach mounting the structure on a substrate using TSVs.
Shen teaches a package substrate (120.2) on which the first semiconductor die  (120.1) is mounted, wherein the first semiconductor die includes through silicon vias (TSVs) (224) electrically connecting the second semiconductor die (110) to the package substrate (fig 5e.1) (paragraph 25,40).
 It would have been obvious to one of ordinary skill in the art to mount the die on a substrate in order to provide a support for the package that can be used to provide wiring for the structure (paragraph 10)
Regarding 16.
Shen teaches first inner connectors (140.2) electrically connecting the first semiconductor die to the package substrate; and  second inner connectors (210T) electrically connecting the second semiconductor die to the first semiconductor die (fig 5e.1) (paragraph 24,57).
   Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of Pei (US 2020/0211978) as applied to claim 1 and further in view of Oh (US 2020/0043820).
Regarding claim 18.
Yu in view of Pei teaches elements of the claimed invention above.
Yu in view of Pei does not teach a core having a coating.
Oh teaches each of the plurality of balls dispersed in the encapsulant layer comprises a ball core (311) surrounded by a thermal conduction coating layer (313) (fig 1) (paragraph 49-51).
It would have been obvious to one of ordinary skill in the art to provide a core with a coating in order that the coating can be used to manipulate the balls using magnetic fields  thereby arranging the balls as desired
   Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of Pei (US 2020/0211978) as applied to claim 8 and further in view of  Jin (US 2012/0139097)
Regarding claim 9
Yu in view of Pei teaches elements of the claimed invention above.
Yu in view of Pei does not teach forming the thermal interface material of metal.
 Jin teaches forming the thermal interface material (142) of a metal layer (paragraph 53-56).
It would have been obvious to one of ordinary skill in the art to form the thermal interface material in order to promote adhesion between adjacent elements, to increase heat conduction away from the die, and shield electromagnetic interference. 
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of in view Song (US 8004078) as applied to claim 8 and further in view of  Jin (US 2012/0139097)
Regarding claim 9
Yu in view of Song teaches elements of the claimed invention above.
Yu in view of Song does not teach forming the thermal interface material of metal.
 Jin teaches forming the thermal interface material (142) of a metal layer (paragraph 53-56).
It would have been obvious to one of ordinary skill in the art to form the thermal interface material in order to promote adhesion between adjacent elements, to increase heat conduction away from the die, and shield electromagnetic interference.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of Pei (US 2020/0211978) as applied to claim 10 and further in view of  Sugaya (US 2003/0137045)
Regarding claim 13
Yu in view of Pei teaches elements of the claimed invention above.
Yu in view of Pei does not teach the filler diameter relative to the die thickness.
 Sugaya teaches providing filler particles having a diameter greater than the thickness of the adjacent die (paragraph 15,54
It would have been obvious to one of ordinary skill in the art to provide die having a minimal thickness in order to provide a thin, high-performance, and compact-size circuit component (paragraph 14).
  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0187576) in view of in view Song (US 8004078) as applied to claim 10 and further in view of  Sugaya (US 2003/0137045)
Regarding claim 13
Yu in view of Song teaches elements of the claimed invention above.
Yu in view of Song does not teach the filler diameter relative to the die thickness.
Sugaya teaches providing filler particles having a diameter greater than the thickness of the adjacent die (paragraph 15,54
It would have been obvious to one of ordinary skill in the art to provide die having a minimal thickness in order to provide a thin, high-performance, and compact-size circuit component (paragraph 14). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817